COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                  No. 08-17-00219-CV
 IN THE INTEREST OF                              §
                                                                     Appeal from the
 I.B.E., JR.,                                    §
                                                                   383rd District Court
 A CHILD.                                        §
                                                                of El Paso County, Texas
                                                 §
                                                                  (TC# 2015DCM2279)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2017.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.